DETAILED ACTION
Claims 1-16 are presented for examination, wherein claims 5-6, 8-9, 11-12, and 16 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/036009, published February 4, 2016); alternatively, Cho et al (Id) in view of Jin et al (US 2016/0329547), as provided in the October 11, 2021 IDS.
Regarding newly amended independent claim 1, Cho teaches a rechargeable battery (e.g. ¶¶ 0003 and 120-122, wherein an alternative embodiment is applied as art), reading on “secondary battery,” said battery comprising:
(1)	a case (e.g. item 140) with a hexahedral shape (e.g. ¶0057 plus e.g. Figures 1 and 3), reading on “a case;”
(2)-(3)	adjacent first and second electrode assemblies (e.g. items 110A and 110B) enclosed within said case, wherein an electrode assembly has a first electrode plate (e.g. item 111) and a second electrode plate (e.g. item 112), wherein each of said first 
(4)	a cap assembly (e.g. item 150) assembled to said case, wherein said cap assembly including a first terminal (e.g. item 120) and a second terminal (e.g. item 130), wherein said first terminal is electrically connected with said plurality of tabs of said first electrode plate and said second terminal is electrically connected with said plurality of tabs of said second electrode plate (e.g. ¶¶ 0057, 59-60, 65-66, and 81-82 plus e.g. Figures 1-3 and 7-8), reading on the newly amended limitation “a cap plate closing the case and having electrode terminals respectively electrically connected to the first and second multi-tabs of the first and second electrode assemblies,”
wherein said plurality of tabs of said first electrode plate and second electrode plate are symmetrically formed to face one another with respect to a mutual boundary region between said adjacent first and second electrode assemblies (e.g. ¶0124 plus e.g. Figure 8), reading on “the first and second multi-tabs are formed to be symmetrical to each other with respect to a mutual boundary region of the first and second electrode assemblies;” and,
(5)	said non-coating portions of said first electrode plate and said second electrode plate each include a ceramic layer (e.g. item 212) that has electrically insulating properties (e.g. ¶¶ 0106-116 plus e.g. Figures 5A-5C), reading on the newly amended limitation “an insulating layer is coated on surfaces of the first and second multi-tabs.”

Regarding (2)-(3), Cho teaches adjacent said first and second electrode assemblies, wherein said electrode assembly has said first electrode plate and said second electrode plate, wherein each of said first electrode plate and said second electrode plate includes said non-coating portions and said plurality of tabs extending therefrom (e.g. supra), but does not expressly teach each of said first and second electrode assemblies are made the same.
However, it would have been obvious to a person of ordinary skill in the art to make each of said first and second electrode assemblies similarly in order to minimize the number of inventory parts and simply manufacturing, reading on “a first electrode assembly housed inside of the case and having a first multi-tab” and “a second electrode assembly housed inside of the case side by side with the first electrode assembly and having a second multi-tab.”

In the alternative regarding the newly amended limitation “an insulating layer is coated on surfaces of the first and second multi-tabs,” Jin teaches a secondary battery comprising an electrode tab coated with an electrical insulating layer, said electrical insulating layer comprising an inorganic filler, an aqueous binder, and a slurry stabilizer, said electrical insulating layer applied at areas of said electrode tab except a connecting portion with the electrode lead in order to prevent accidental contact between tabs, and resulting short circuits (e.g. ¶¶ 0002, 14-18, and 22).
As a result, it would have been obvious to a person of ordinary skill in the art to apply the electrically insulating layer of Jin on the non-contact area of each of said plurality of tabs of said first electrode plate and second electrode plate of Cho or Cho as newly amended limitation.
Regarding claim 3, Cho or Cho as modified teaches the battery of claim 1, wherein Cho teaches at least some tabs of said plurality of tabs of each of said first electrode plate and said second electrode plate extend therefrom from regions closer to said case than said mutual boundary region between said adjacent first and second electrode assemblies (e.g. Figures 6 and 8), reading on “the first and second multi-tabs are extended to the electrode terminals from regions closer to the case than to the mutual boundary region of the first and second electrode assemblies, respectively,” as claimed.
Regarding newly amended claim 13, Cho or Cho as modified teaches the battery of claim 1, wherein Cho teaches each of said first and second electrode assemblies may be formed by winding a stacked structure including a first electrode plate functioning as a positive electrode, a second electrode plate functioning as a negative electrode, and a separator therebetween (e.g. ¶¶ 0058 and 64 plus e.g. Figure 3), reading on “each of the first and second electrode assemblies comprises … separator positioned at one side of the first electrode plate;”
wherein said first electrode plate may be formed by coating a first electrode active material on a first electrode collector and may include an uncoated portion on which said first electrode active material is not applied, wherein said first electrode uncoated portion forms said plurality of first current collection tabs (e.g. ¶¶ 0058-60 and 93-94), reading on “each of the first and second electrode assemblies comprises: a first electrode plate including a first current collector plate and a first electrically active material layer 
wherein second electrode plate may be formed by coating a second electrode active material on a second electrode collector and may include an uncoated portion on which said second electrode active material is not applied, wherein said second electrode uncoated portion forms said plurality of second current collection tabs (e.g. ¶¶ 0061-62 and 93-94), reading on “each of the first and second electrode assemblies comprises: … a second electrode plate include a second current collector plate and a second electrically active material layer coated on the second current collector plate” and the newly amended limitation “the second multi-tab is formed such that the second current collector plate is extended to outside of the second electrically active material layer of the second electrode plate of the second electrode assembly.”
Regarding claim 14, Cho or Cho as modified teaches the battery of claim 13, wherein Cho teaches said non-coating portions of said first electrode plate and said second electrode plate each include a ceramic layer (e.g. supra), and further teaches said separator entirely overlapping said uncoated portions of said first and second electrode plates and partially overlapping said plurality of tabs (e.g. Figure 2-4A and 5A); alternatively, said electrically insulating layer of Jin on the non-contact area of each of said plurality of tabs, reading on “the insulating layer and the separator are positioned between each of the first and second multi-tabs and the second electrode plate.”
Regarding claim 15, Cho or Cho as modified teaches the battery of claim 13, wherein Cho teaches said non-coating portions of said first electrode plate and said supra), reading on “the insulating layer … positioned between each of the first and second multi-tabs and the second electrode plate;” and further teaches coating said insulating layer over the active material layers of both the positive and negative electrode plates (e.g. ¶¶ 0065-66 and 108-116 plus e.g. Figures 5A-B), wherein said insulating layer coating over said active material layers of said negative electrode plate reads on “further comprising a safety function layer (SFL) located on the second electrically active material layer” and “… the SFL … positioned between each of the first and second multi-tabs and the second electrode plate,” and further teaches said separator entirely overlapping said uncoated portions of said first and second electrode plates and partially overlapping said plurality of tabs (e.g. Figure 2-4A and 5A); alternatively, said electrically insulating layer of Jin on the non-contact area of each of said plurality of tabs, reading on “the insulating layer, the separator … are positioned between each of the first and second multi-tabs and the second electrode plate.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/036009, published February 4, 2016), as provided supra, in view of Otohata (WO 2015/147066, with citations to US 2017/0005318); alternatively, over Cho et al (Id) in view of Jin et al (US 2016/0329547), as provided in the October 11, 2021 IDS, as provided supra, and further in view of Otohata (Id).
Regarding claim 10, Cho or Cho as modified teaches the battery of claim 1, wherein Cho teaches said battery includes said ceramic layer that has electrically insulating properties, as provided supra, but does not expressly teach “the insulating layer includes an insulating organic material.”

As a result, it would have been obvious to use the binder—such as polyvinylidene fluoride, polytetrafluoroethylene, carboxymethylcellulose or modified acrylonitrile rubber particle—of Otohata in the ceramic layer of Cho or Cho as modified, since Otohata teaches the use therewith and it is understood that binder help to ensure the ceramic particles adhere to one another and to the substrate, reading on said limitation.
    
        
            
                                
            
        
    

Claims 1-4, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guen et al (KR 2015/0067956, with citations to US 2016/0336574) in view of Cho et al (US 2016/036009, published February 4, 2016); alternatively, over Guen et al (Id) in view of Jin et al (US 2016/0329547), as provided in the October 11, 2021 IDS.
Regarding newly amended independent claim 1, Guen teaches a secondary battery (e.g. ¶0003), reading on “secondary battery,” said battery comprising:
(1)	a case (e.g. item 110), said case may have a hexahedral shape (e.g. ¶¶ 0032-34 plus e.g. Figures 1-4), reading on “a case;”
(2)-(3)	two adjacent electrode assemblies (e.g. items 120) each of said electrode assemblies having a first current collection tab (e.g. item 121) and a second current collection tab (e.g. item 122), wherein each of said electrode assemblies is housed within said case, and each of said first current collectors may include a plurality of collection first electrode assembly housed inside of the case and having a first multi-tab” and “a second electrode assembly housed inside of the case side by side with the first electrode assembly and having a second multi-tab;” and,
(4)	 cap plate (e.g. item 130) sealing said case and having a first electrode terminal (e.g. item 140) and a second electrode terminal (e.g. item 145), both exposed through said end plate, wherein said first electrode terminal is electrically connected with said first current collection tab and said second electrode terminal is electrically connected with said first current collection tab (e.g. ¶¶ 0032 and 46-53 plus e.g. Figures 1-4), reading on the newly amended limitation “a cap plate closing the case and having electrode terminals respectively electrically connected to the first and second multi-tabs of the first and second electrode assemblies,”
wherein said first and second current collection tabs are formed symmetrically with one another with respect to a mutual boundary between said two adjacent electrode assemblies, wherein said first and second current collection tabs are located only at regions closer to said case than to said mutual boundary between said two adjacent electrode assemblies (e.g. Figure 2), reading on “the first and second multi-tabs are formed to be symmetrical to each other with respect to a mutual boundary region of the first and second electrode assemblies.

Guen does not expressly teach the newly amended limitation (5), “an insulating layer is coated on surfaces of the first and second multi-tabs.” 

Further, Cho teaches said insulating layer is applied to prevent or substantially prevent an electric short between a positive electrode plate and a negative electrode plate 
As a result, it would have been obvious to coat the insulating layer of Cho on said active material layers, non-coating portions, and tabs of said first electrode plate and said second electrode plate of Guen, since Cho teaches doing so may prevent or substantially prevent an electric short between a positive electrode plate and a negative electrode plate from occurring and/or to suppress thermal shrinkage, reading on said newly amended limitation.

In the alternative regarding the newly amended limitation “an insulating layer is coated on surfaces of the first and second multi-tabs,” Jin teaches a secondary battery comprising an electrode tab coated with an electrical insulating layer, said electrical insulating layer comprising an inorganic filler, an aqueous binder, and a slurry stabilizer, said electrical insulating layer applied at areas of said electrode tab except a connecting portion with the electrode lead in order to prevent accidental contact, and resulting short circuits, between unintended tabs (e.g. ¶¶ 0002, 14-18, and 22).
As a result, it would have been obvious to a person of ordinary skill in the art to apply the electrically insulating layer of Jin on the non-contact area of each of said plurality of tabs of said first electrode plate and second electrode plate of Guen as modified, since Jin teaches said electrically insulating layer prevents contact, and resulting short circuits, between unintended tabs, reading on said newly amended limitation.
Regarding claims 2 and 3, Guen as modified teaches the battery of claim 1, wherein Guen teaches said first and second current collection tabs are formed supra), reading on “the first and second multi-tabs are located only at regions closer to the case than to the mutual boundary region of the first and second electrode assemblies, respectively” (claim 2) and “the first and second multi-tabs are extended to the electrode terminals from regions closer to the case than to the mutual boundary region of the first and second electrode assemblies, respectively” (claim 3).
Regarding claim 4, Guen as modified teaches the battery of claim 1, wherein Guen teaches each of said electrode assemblies may be formed by winding (e.g. ¶¶ 0035 and 40 plus e.g. Figure 2), so each of said electrode assemblies would have a winding center, reading on “the first electrode assembly includes a first winding center” and “the second electrode assembly includes a second winding center,”
wherein said hexahedral-shaped case contains a first long side portion closely contacting said first electrode assembly and a second long side portion closely contacting said second electrode assembly (e.g. Figures 1-4), reading on “the case includes a first long side portion closely contacting the first electrode assembly” and “a second long side portion closely contacting the second electrode assembly,”
wherein said first current collector tab is located between said winding center of said first electrode assembly and said first long side portion of said case, and said second current collector tab is located between said winding center of said second electrode assembly and said second long side portion of said case (e.g. Figure 2), reading on “the 
Regarding claim 7, Guen as modified teaches the battery of claim 3, wherein Guen teaches said first current collection tabs and said second current collection tabs—in a vertically extending state from said first and second electrode assemblies and adjacent to said case—are each ultrasonic welded to lead tabs (e.g. items 170 and 171) that are electrically connected to said electrode terminals, then said first second current collection tabs and said second current collection tabs are bent by approximately 90 degrees (e.g. ¶¶ 0042 and 47-48 plus e.g. Figures 2-4), reading on “the first and second multi-tabs include first regions extended from the first and second electrode assemblies, second regions extended from the first regions and located adjacent to the case, and third regions bent from the second regions and connected to the electrode terminals, respectively.”
Regarding newly amended claim 13, Guen as modified teaches the battery of claim 3, wherein Guen teaches each of said first and second electrode assemblies may be formed by winding a stacked structure including a first electrode plate functioning as a positive electrode, a second electrode plate functioning as a negative electrode, and a separator therebetween (e.g. ¶¶ 0035 and 41), reading on “each of the first and second electrode assemblies comprises … separator positioned at one side of the first electrode plate;”
wherein said first electrode plate may be formed by coating a first electrode active material on a first electrode collector and may include an uncoated portion on which said first electrode active material is not applied, wherein said first electrode uncoated portion first electrode plate including a first current collector plate and a first electrically active material layer coated on the first current collector plate;” and the newly amended limitation “the first multi-tab is formed such that the first current collector plate is extended to the outside of the first electrically active material layer of the first electrode plate of the first electrode assembly; and,
wherein said second electrode plate may be formed by coating a second electrode active material on a second electrode collector and may include an uncoated portion on which said second electrode active material is not applied, wherein said second electrode uncoated portion forms said plurality of second current collection tabs (e.g. ¶¶ 0039-49), reading on “each of the first and second electrode assemblies comprises: … a second electrode plate include a second current collector plate and a second electrically active material layer coated on the second current collector plate; … the second multi-tab is formed such that the second current collector plate is extended to the outside of the second electrically active material layer of the second electrode plate of the second electrode assembly.”
Regarding claim 14, Guen as modified teaches the battery of claim 13, said insulating layer coats said active material layers, non-coating portions, and tabs of said first electrode plate and said second electrode plate (e.g. supra) and further Guen teaches said separator entirely overlapping said uncoated portions of said first and second electrode plates and partially overlapping said plurality of tabs (e.g. Figure 1B-2 and 3); alternatively, said electrically insulating layer of Jin on the non-contact area of each of 
Regarding claim 15, Guen as modified teaches the battery of claim 13,  wherein said insulating layer coats said active material layers, non-coating portions, and tabs of said first electrode plate and said second electrode plate (e.g. supra) and further Guen teaches said separator entirely overlapping said uncoated portions of said first and second electrode plates and partially overlapping said plurality of tabs (e.g. Figure 1B-2 and 3), reading on “further comprising a safety function layer (SFL) located on the second electrically active material layer, wherein the insulating layer, the separator and the SFL are positioned between each of the first and second multi-tabs and the second electrode plate.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guen et al (KR 2015/0067956, with citations to US 2016/0336574) in view of Cho et al (US 2016/036009, published February 4, 2016) , as provided supra, in view of Otohata (WO 2015/147066, with citations to US 2017/0005318).
Regarding claim 10, Guen as modified teaches the battery of claim 1, wherein said battery includes said ceramic layer that has electrically insulating properties, as provided supra, but does not expressly teach “the insulating layer includes an insulating organic material.”
However, Otohata teaches a battery including an insulating layer composed of ceramic that includes a binder, such as polyvinylidene fluoride, polytetrafluoroethylene, carboxymethylcellulose or modified acrylonitrile rubber particle, therewith (e.g. ¶¶ 0050 and 83), wherein it is understood that the binder is used to ensure the ceramic particles adhere to one another and to the substrate.
.
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.
The applicants allege the following.
With respect to the 103 rejections of the claims, to establish a prima facie case of obviousness, there should be provided some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness demonstrating why one of ordinary skill in the art prior to the effective filing date of the present application would have combined the disclosures of these references to arrive at the claimed embodiment. Furthermore, there should be some explanation why any differences between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. 

Claim 1 recites, in relevant part, “wherein an insulating layer is coated on surfaces of the first and second multi-tabs.” 

In a first rejection of claim 1, pages 3-4 of the Office action state that Cho allegedly teaches “a plurality of tabs (e.g. items 111f and 112f, respectively),” and “non-coating portions of said first electrode plate and said second electrode plate each include a ceramic layer (e.g. item 212) that has electrically insulating properties (e.g. ¶¶ 0106-116 plus e.g. Figures 5A-5C), reading on ‘an insulating layer is coated on the surfaces of the first and second multi-tabs.’” 

In a second rejection of claim 1, pages 9-10 of the Office action state “Guen does not expressly teach limitation (5), “an insulating layer is coated on the surfaces of the first and second multi-tabs,” and alleges that Cho teaches “said active material layers, non-coating portions, and tabs of said first electrode plate and said second electrode plate each may be coated with a ceramic layer (e.g. item 212) that has electrically insulating properties (e.g. ¶¶ 0065-66 and 106-116 plus e.g. Figures 5A-C).” 

the ceramic layer 212 is not formed on the tab 111f and the curved portions 111e formed at opposite sides of the tab 111f, thereby allowing the tab 111f to be easily electrically connected to the terminal” (emphasis added).

That is, although Cho teaches a ceramic layer on other elements, neither Cho nor Guen teaches “wherein an insulating layer is coated on surfaces of the [alleged] first and second multi-tabs,” as recited in claim 1.

Applicant respectfully submits that the remaining cited references do not appear to cure the deficiencies of Cho and Guen to teach or suggest the abovementioned features of claim 1. Accordingly, it appears that the references, whether taken alone or in combination, fail to disclose the features now recited in amended claim 1. Applicant, therefore, respectfully submits that there is no apparent reason why one of ordinary skill in the art prior to the effective filing date of the present application would have combined the disclosures of the cited references to arrive at the claimed embodiment of claim 1, and that this claim would not have been obvious over the art of record to one skilled in the art at the time prior to the effective filing date of the present application.

Furthermore, because claims 2-4, 7, 10, and 13-15 depend from claim 1, they each incorporate all of the terms and features of their base claim, in addition to other features, which together further patentably distinguish these claims over the art of record when considered as a whole. Therefore, Applicant requests that the rejections of these claims also be withdrawn, and that these claims be allowed as well.

(Remarks, at 6:6-8:2, emphasis in the original.)
	In response, the examiner respectfully notes that the argument is not commensurate with the scope of the art’s disclosure and the scope of claim 1 as claimed.
Regarding the first set of rejections over Cho, Cho teaches the following in paragraph 107, which under review of Figure 5A, in light of Figure 5B, which is a planar view of section 5b—5b provided in Figure 5A, and in light of Figure 5C, which is a planar view of section 5c—5c provided in Figure 5A. The application of the ceramic includes at least the portions of said tabs adjoining curved portion, cutting portion, and noncoated portion, see the annotated Figure 5A infra.
ceramic layer 212 is formed to cover not only the coating portion 111b and the non-coating portion 111c but also the curved portion 111e formed in the cutting portion 111d, thereby preventing or substantially preventing the curved portion 111e made of a metallic material from being exposed to the outside and preventing or substantially preventing an electric short between a positive electrode plate and a negative electrode plate from occurring even if the curved portion 111e pierces a separator. However, the ceramic layer 212 is not formed on the tab 111f and the curved portions 111e formed at opposite sides of the tab 111f, thereby allowing the tab 111f to be easily electrically connected to the terminal.


    PNG
    media_image1.png
    1513
    1261
    media_image1.png
    Greyscale

supra.
Regarding the second set of rejections over Guen as modified, Cho is applied to Guen as provided supra, noting that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP § 2123(I).
See also that alternative rejection over Guen in view of Jin, supra.
Regarding the rejection of the dependent claims, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the alternative, applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on October 11, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723